DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/078565 (Castor et al., hereinafter Castor) in view of WO 2010/111150 A2 (Krishnaswamy et al., hereinafter Krishnaswamy).
Regarding claim 1, Castor discloses a user equipment (figure 1B and paragraph 77, e.g., item “120” and “WTRU 410” corresponding to “user terminal”) comprising: a processor and a memory coupled to the processor (figure 1B and paragraph 77, where UE inherently comprise processor and a memory) the processor configured to receive from a base station (paragraphs 115-117, “base station”), configuration information on a carrier aggregation where a Licensed-Assisted Access (LAA) secondary cell using unlicensed frequency is utilized (paragraphs 105 and 110-117-118, “…determine when it might transmit signals to be measured in the unlicensed band” “update the control information including the format of PDCCH, DCI bits, and the like. The additional new band information...” and ’’component carrier size for resource allocation and scheduling “trigger might include resource assignment...the signals to be measured are available in subframe N...subframe N+k...” where the information is signaled to the 
Castor does not specifically discloses transmit uplink data via the LAA secondary cell only in response to receiving the information indicating that uplink data transmission via the LAA secondary cell is allowed.
In related art concerning apparatus and methods of whitespace communication, Krishnaswamy discloses transmit uplink data via the LAA secondary cell only in response to receiving the information indicating that uplink data transmission via the LAA secondary cell is allowed (paragraphs 59-60, 95, 108-109, where the device acquires a handoff notification; therefore, transmit uplink data via the LAA secondary cell “only” in response to receiving the information indicating that uplink data transmission via the LAA secondary cell is allowed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Krishnaswamy’s teachings about transmit uplink data via the LAA secondary cell only in response to receiving the information indicating that uplink data transmission via the LAA secondary cell is allowed with Castor’s carrier aggregation because one of ordinary skill in the art would have recognized that by allowing handoff only when the conditions are favorable would ensure that a desired Quality of Service in a LAA secondary cell. 

Castor does not specifically discloses transmit uplink data via the LAA secondary cell only in response to receiving the information indicating that uplink data transmission via the LAA secondary cell is allowed.
Krishnaswamy discloses transmit uplink data via the LAA secondary cell only in response to receiving the information indicating that uplink data transmission via the LAA secondary cell is allowed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Krishnaswamy’s teachings about transmit uplink data via the LAA secondary cell only in response to receiving the information indicating that uplink data transmission via the LAA secondary cell is allowed with Castor’s carrier aggregation because one of ordinary skill in the art would have recognized that by allowing handoff only when the conditions are favorable would ensure that a desired Quality of Service in a LAA secondary cell.
Regarding claim 2, Castor discloses a method used in a user equipment (figure 1B and paragraph 77, e.g., item “120” and “WTRU 410” corresponding to “user terminal”), comprising: receiving from a base station (paragraphs 115-117, “base station”), configuration information on a carrier aggregation where a Licensed-Assisted Access (LAA) secondary cell using unlicensed frequency is utilized (paragraphs 105 and 110-117-118, “…determine when it might transmit signals to be measured in the unlicensed band” “update the control information including the format of PDCCH, DCI bits, and the like. The additional new band information...” and ’’component carrier size for resource allocation and scheduling “trigger might include resource assignment...the signals to be measured are available in subframe N...subframe N+k...” where the information is signaled to the “WTRU”), configuring the carrier aggregation based on the configuration information, receiving from the base station, information indicating whether uplink data transmission via the LAA secondary cell is allowed (paragraphs 7, 84, 99-101, 105 and 117-118, e.g., “update the control information including the format of PDCCH, DCI bits, and the like. The additional new band information...” and ’’component carrier size for resource allocation and scheduling “trigger might include resource assignment...the signals to be measured are available in subframe N...subframe N+k...” where the information is signaled to the “WTRU”. Where supplementary component carriers are allocated to the WTRU.”), transmitting uplink data via the LAA secondary cell [only] in response to receiving the information indicating that uplink data transmission via the LAA secondary cell is allowed (paragraphs 79, 99-101, 105-106, 114 and 117, e.g., “Bi-directional operation with license exempt spectrum may be implemented. To support both downlink and uplink on 
Castor does not specifically discloses transmit uplink data via the LAA secondary cell only in response to receiving the information indicating that uplink data transmission via the LAA secondary cell is allowed.
Krishnaswamy discloses transmit uplink data via the LAA secondary cell only in response to receiving the information indicating that uplink data transmission via the LAA secondary cell is allowed (paragraphs 59-60, 95, 108-109, where the device acquires a handoff notification; therefore, transmit uplink data via the LAA secondary cell “only” in response to receiving the information indicating that uplink data transmission via the LAA secondary cell is allowed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Krishnaswamy’s teachings about transmit uplink data via the LAA secondary cell only in response to receiving the information indicating that uplink data transmission via the LAA secondary cell is allowed with Castor’s carrier aggregation because one of ordinary skill in the art would have recognized that by allowing handoff only when the conditions are favorable would ensure that a desired Quality of Service in a LAA secondary cell.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Castor in view of Krishnaswamy and further in view of WO 2016/071741 A1 (Tiirola et al., hereinafter Tiirola).
Regarding claim 4, Castor and Krishnaswamy disclose all the limitations of claim 1. 
Castor and Krishnaswamy do not explicitly disclose where the processor is configured to not transmit uplink data via the LAA secondary cell until the reception of the information even though the configuration information is received from the base station.
In related art concerning listen before talk channel access, Tiirola discloses where the processor is configured to not transmit uplink data via the LAA secondary cell until the reception of the information (paragraph 42, “the UE can transmit only with the permission of the eNB…”) even though the configuration information is received from the base station ([0043],[00 63], “UE 10 receives from the base station 15 the configuration of the periodic CCA opportunities according to the rules…”).
. 

Response to Arguments
Applicant's arguments filed on 12/11/2020 have been fully considered but they are not persuasive.
In the Remarks, the Applicant argues in substance:
(A) “Castor and Krishnaswamy, considered either alone or in combination, fail to disclose, suggest, or otherwise render obvious the claimed combinations of features recited in amended independent claim 1, including ‘[a] user equipment comprising: ... the processor configured to ... receive from the base station, information indicating whether uplink data transmission via the LAA secondary cell is allowed, transmit uplink data via the LAA secondary cell only in response to receiving the information indicating that uplink data transmission via the LAA secondary cell is allowed’ (emphasis added).”
The Examiner disagrees, the cited paragraphs disclose control of handover, where by handing off to the unlicensed base station(s), the primary base station adjust scheduling, where the primary base station “allows” the UEs to transmit with the unlicensed BS when handing them off.  
(B) “in the Office Action, the Examiner asserts that paragraphs [0007], [0084], [0099]-[0101], [0105] and [0117]-[0118]…Castro cannot disclose the recited “information indicating whether uplink data transmission via the LAA secondary cell is allowed” (emphasis added).
At least in paragraph 99, Castro discloses cross-carrier scheduling, where “scheduling” is an indication that the base station is “allowing” the UEs to transmit in the UL direction.

Similarly to Castro, Krishnaswamy is “allowing” the UEs to transmit when performing handoff to the unlicensed base station.
The Examiner has given a broad and reasonable interpretation to the claims, as presently written and the examiner believes that the cited references read on the claims as presently written; therefore, the rejection is maintained.  
(D) “According to MPEP § 2112(IV), the Office always bears the initial burden of developing reasons supporting a reliance on inherency…”.
The examiner did not indicated that the limitation was inherent, but implicit. Therefore, the argument is moot.
(E) “Applicant’s arguments with respect to claim 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.”
Please see the rejection from above regarding claim 4.
 .
      Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
03/05/2021

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649